DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2,4,11-13,15 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lutz et al. (2005/0210095).
 	As per claims 2,13 and 21, Lutz et al. discloses in paragraph [0046] and figure 1 an integrated adder circuit comprising: a first adder section (‘far processing path’, see paragraph [0046]) configured to generate a sum of two inputs based on a first condition corresponding to a respective sign of the two inputs (same sign); a second adder section (‘near processing path’, see figure 1) configured to generate a sum of the two inputs based on a second condition (‘unlike-signed addition’ and ‘at most a 1-bit alignment’) corresponding to the respective sign and a respective scale of the two inputs; and an input processor (30,40, see also figures 2,4 and paragraph [0097]) configured to generate a parameter signal (‘select’ and control signal of Mux 120) that: controls selection of circuitry in the first adder section to generate the sum of the two inputs when the first condition is satisfied; and controls selection of circuitry in the second adder section to generate the sum of the two inputs when the second condition is satisfied; wherein: when the first condition is satisfied, the circuitry in the first adder section performs a right shift operation (alignment) to generate the sum of adding the two inputs; and when the second condition is satisfied, the circuitry in the second adder section performs a left shift operation (normalization) to generate the sum of adding the two inputs.
As per claims 4 and 15, Lutz et al. discloses in paragraph [0046] and figure 1 the circuit includes a two-mode, dual-path integrated adder circuit comprising a split data path configuration; and each data path of the split data path configuration includes respective circuitry configured to generate a sum of adding two or more floating-point inputs.
As per claims 11 and 20, Lutz et al. discloses in paragraph [0046] the first condition corresponds to at least one of a match between a respective sign of the two inputs; or a difference between a respective exponent of the two inputs being greater than 1.
As per claims 12, Lutz et al. discloses in paragraph [0046] scale in the near processing path is represented by an exponent value and the second condition corresponds to: a difference between the respective sign of the two inputs; and a difference between a respective exponent of the two inputs being less than or equal to 

Claims 3,5-10,24, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive with respect to claims 2,4,11-13,15 and 20-21 as set forth in the above rejection, in which the first and second adder sections are respectively seen as the far and near processing paths in Lutz, et al.

The terminal disclaimer filed on 07/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/824,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CHUONG D NGO/Primary Examiner, Art Unit 2182